Filed 1/20/15 P. v. Demarco CA2/6
                         NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                            SECOND APPELLATE DISTRICT

                                                          DIVISION SIX

THE PEOPLE,                                                                      2d Crim. No. B258436
                                                                              (Super. Ct. No. 14C-23998)
     Plaintiff and Respondent,                                                 (San Luis Obispo County)

v.

DAVID VINCENT DEMARCO,

     Defendant and Appellant.


                   David Vincent Demarco appeals from the judgment after he pled no contest to possession
of methamphetamine. (Health & Saf. Code, § 11377, subd. (a).) The trial court granted Proposition 36
probation (Pen. Code, § 1210.1) and ordered appellant to serve 64 days county jail and pay $1,300 in
fines.
                   We appointed counsel to represent appellant on appeal. After counsel's examination of the
record, he filed a brief raising no issues. On November 21, 2014, we advised appellant that he had 30
days within which to personally submit any contentions or issues he wished us to consider. No response
has been received from appellant.
                   We have reviewed the entire record and are satisfied appellant's counsel has fully complied
with his responsibilities and that no arguable issue exists. (People v. Wende (1979) 25 Cal.3d 436, 443;
People v. Kelly (2006) 40 Cal.4th 106, 126.)
                   The judgment is affirmed.
                   NOT TO BE PUBLISHED.


                                                                               YEGAN, J.
We concur:

                   GILBERT, P.J.

                   PERREN, J.
                                        Rita Federman, Judge

                              Superior Court County of San Luis Obispo

                                 ______________________________


              California Appellate project, under appointment by the Court of Appeal, for Defendant
and Appellant, Jonathan B. Steiner, Executive Director and Richard H Lennon, Staff Attorey for
Defendant and Appellant.


              No appearance for Respondent. .